             Case 1:20-cv-03380-AT Document 53 Filed 12/01/20 Page 1 of 1




Robin Cohen                              One Manhattan West
Direct Dial: (212) 402-9801            395 9th Avenue, 50th Floor              Telephone: (212) 402-9400
rcohen@McKoolSmith.com                 New York, NY 10001-8603                  Facsimile: (212) 402-9444


                                          December 1, 2020
VIA ECF & EMAIL

Hon. Analisa Torres, U.S.D.J
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
torres_nysdchambers@nysd.uscourts.gov

          RE:        Thor Equities, LLC v. Factory Mutual Insurance Co., No. 1:20-cv-03380-AT
                     (S.D.N.Y.) – Submission of Recently Decided Authority Relevant to Briefing
                     on Motions for Judgment on the Pleadings

Dear Judge Torres:

        We represent Plaintiff Thor Equities, LLC (“Thor”), in the above-referenced action. We
write to submit for the Court’s consideration additional authority relevant to the pending cross-
motions for judgment on the pleadings. On November 30, 2020, the District Court for Clark
County, Nevada, issued a decision in the case JGB Vegas Retail Lessee, LLC v. Starr Surplus
Lines Insurance Co., No. A-20-816628-B. The decision is attached to this letter as Exhibit A.
The decision denies a motion to dismiss based, in part, on a “Pollution and Contamination
Exclusion” similar to the contamination exclusion at issue in the cross-motions for judgment on
the pleadings. We offer the decision as further support for Thor’s Memorandum of Law in
Support of Its Motion for Judgment on the Pleadings, filed August 17, 2020 (ECF No. 34), as
well as Thor’s Consolidated Reply Memorandum of Law in Further Support of Its Motion for
Partial Judgment on the Pleadings and in Opposition to Defendant’s Cross-Motion for Partial
Judgment on the Pleadings, filed September 28, 2020 (ECF No. 45).

         Thor thanks the Court for its time and attention to this matter.

                                               Respectfully submitted,




                                               Robin Cohen


cc:      All Counsel of Record


                                            McKool Smith
                                   A Professional Corporation • Attorneys
            Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
